JUSTICE RICE
concurring.
¶41 I concur with the Court’s opinion.
¶42 We hold that a positive drug test, “standing alone,” is insufficient to sustain a conviction for drug possession. We do so because, without more, a positive test result is insufficient to establish the mental state which is an element of the offense. I would add, however, that ‘[a] person’s mental state rarely can be proved by direct evidence; it usually must be inferred from the facts and circumstances about which the witnesses testify.” State v. Bay, 2003 MT 224, ¶ 16, 317 Mont. 181, ¶ 16, 75 P.3d 1265, ¶ 16 (citing State v. Longstreth, 1999 MT 204, ¶ 34, 295 Mont. 457, ¶ 34, 984 P.2d 157, ¶ 34.) Various kinds of evidence may serve to provide a basis to infer one’s mental state in this instance. For example, multiple positive tests were found sufficient, for revocation purposes, in United States v. Oliver (8th Cir. 1991), 931 F.2d 463. In Brown v. State (Tex. Ct. App. 1988), 760 S.W. 2d 748, the large concentration of marijuana in defendant’s body was sufficient, upon expert testimony, to defeat his claim that he had passively inhaled smoke from others’ use and thereby establish culpability. Although, as the Court notes, a defendant’s admission of drug use may provide the basis to infer possession, other kinds of evidence, depending on its probative value, may do so also.
CHIEF JUSTICE GRAY joins in the foregoing concurrence of JUSTICE RICE.